Exhibit 10(nn)

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT is dated the 1st day of July, 2014.

BETWEEN:

Potash Corporation of Saskatchewan Inc. (the “Corporation”)

- and -

Jochen E. Tilk (the “Executive”)

WHEREAS the Corporation wishes to employ the Executive and the Executive wishes
to be employed by the Corporation as the Chief Executive Officer of the
Corporation;

AND WHEREAS the Corporation and the Executive have agreed that the employment of
the Executive by the Corporation will be in accordance with the provisions of
this Agreement and the Conditional Offer of Employment dated April 5, 2014 (the
“Offer”) which is attached hereto as Schedule “A” and hereby incorporated into
this Agreement;

NOW THEREFORE, THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained and for other good and valuable consideration, the
parties hereto agree as follows:

 

1. EMPLOYMENT

1.1 Subject to the terms and conditions set out in this Agreement, the
Corporation shall employ the Executive as the Chief Executive Officer of the
Corporation. The Executive shall report to the Corporation’s Board of Directors.

1.2 This Agreement and the employment of the Executive in accordance herewith
shall be for an indefinite period and may be terminated by the Executive or the
Corporation in accordance with the terms of this Agreement.

1.3 The Executive agrees to perform the duties and responsibilities which are
normally associated with the position of Chief Executive Officer, in addition to
carrying out such other duties and responsibilities which are assigned to him
from time to time by the Board of Directors. The Executive shall perform his
duties and responsibilities diligently and in good faith, using his energy,
skill and best efforts to further the business and interests of the Corporation.

1.4 The Executive shall at all times comply with all applicable laws and
regulations, and all of the Corporation’s policies and procedures, including but
not limited to the Core Values and Code of Conduct, the Respect in the Workplace
Policy, and the Employee Handbook for Saskatoon Corporate Employees. In the
event any of the Corporation’s policies are in conflict with this Agreement,
this Agreement shall govern.

1.5 The Executive agrees to relocate to and become a resident of the City of
Saskatoon and make his best efforts to actively participate in the Saskatoon
community during the term of his employment with the Corporation.

1.6 The Executive agrees that prior to accepting any directorship, advisory role
or other similar role with another company (except an associate or affiliate of
the Corporation), the Executive shall obtain the written consent of the
Corporation. Any such role with outside corporations shall not conflict with or
impair the performance of the Executive’s duties and responsibilities as set out
in this Agreement.

 

1



--------------------------------------------------------------------------------

1.7 The Executive agrees that he shall, no later than July 1, 2019, own stock of
the Corporation valued at no less than five (5) times his then-current annual
salary. Vested Restricted Share Units, Deferred Share Units and earned but
unvested share units shall be considered stock for the purposes of this
requirement as described in the Offer.

1.8 The position of Chief Executive Officer of the Corporation is considered a
safety-sensitive position and accordingly the Executive shall complete a
controlled substance test in accordance with the Corporation’s applicable
policies.

 

2. REMUNERATION AND BENEFITS

2.1 In consideration for performance of his duties and responsibilities as set
out herein, the Corporation shall pay the Executive the salary as described in
the Offer. The Executive shall also be entitled to participate in the
Corporation’s Short-Term Incentive Plan and in the Multi-Year Incentive Plan for
the Executive as described in the Offer. The specific terms of the Multi-Year
Incentive Plan, shall be established in accordance with the Offer.

2.2 The Executive shall also be entitled to participate in the Corporation’s PCS
Inc. Pension Plan, and either a new supplemental defined contribution pension
plan or the Corporation’s Supplemental Executive Retirement Income plan as set
out in the Offer.

2.3 The Executive shall also be entitled to participate in all executive
healthcare benefits that the Corporation provides, including an annual executive
physical examination at a Canadian facility, as set out in the Offer. The
Executive is entitled to reimbursement for relocation expenses in accordance
with the Global Relocation Policy.

2.4 The Executive shall be entitled to five (5) weeks’ paid vacation on an
annual basis, which will be pro-rated for 2014.

2.5 An assigned underground parking space is available to the Executive, the
cost of which shall be shared by the Executive and the Corporation in accordance
with the Corporation’s Parking Policy. The Parking Policy and the cost of the
Executive’s parking space are subject to change by the Corporation and the third
party vendor from which the space is leased.

2.6 The Corporation wishes to keep the Executive “whole” from a Canadian income
tax perspective, and therefore agrees to indemnify the Executive against any
United States federal and state income tax that may arise as a result of the
Executive performing or exercising his duties and responsibilities in the United
States. The parties agree that the indemnity shall apply only to the extent that
the Executive’s United States federal and state income tax exceeds the amount of
any Canadian federal and provincial foreign income tax credit (deduction) the
Executive receives or is entitled to receive in Canada in respect of such United
States federal or state income tax.

 

3. TERMINATION

In addition to the terms set out in the Offer, the following terms apply to the
termination of the Executive’s employment with the Corporation:

 

3.1 Termination by the Corporation for Just Cause

3.1.1 The Corporation may terminate the Executive’s employment at any time
immediately and without notice, severance or pay in lieu of notice for just
cause. Just cause shall include any act or conduct which at law constitutes just
cause, including but not limited to:

 

  (a) Failure to perform the duties set out in this Agreement;

 

2



--------------------------------------------------------------------------------

  (b) Breach of any of the Corporation’s policies;

 

  (c) Having a negative result on the Executive’s controlled substance test;

 

  (d) Engaging in any conduct that is materially injurious to the Corporation,
financially or otherwise;

 

  (e) A breach of any provision in Article 4 of this Agreement and/or the
“Non-Competition” section of the Offer;

 

  (f) The conviction of the Executive of an indictable offence; or

 

  (g) Fraud, theft, gross negligence, willful misconduct or lack of good faith
by the Executive that relates to or affects the Corporation.

3.1.2 In the event the Corporation terminates the Executive for just cause, the
Corporation shall provide to the Executive a written description of the nature
of the just cause.

 

3.2 Termination by the Corporation without Just Cause

The Corporation may terminate the Executive’s employment at any time in its
absolute discretion for any reason. The terms and conditions applicable to a
termination of the Executive without just cause are as set out in the Offer. The
severance amounts payable to the Executive shall be paid upon receipt of an
executed release from the Executive.

 

3.3 Change in Control

3.3.1 For the purposes of this Agreement, “Change in Control” shall include any
of the following:

 

  (a) Within any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Corporation
and any new directors whose appointment by the Board or nominated for election
by shareholders of the Corporation was approved by a vote of at least a majority
of the directors then still in office who either were directors at the beginning
of the period or whose appointment or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board;

 

  (b) There occurs an amalgamation, merger, consolidation, wind-up,
reorganization or restructuring of the Corporation with or into any other
entity, or a similar event or series of such events, other than any such event
or series of events which results in securities of the surviving or consolidated
corporation representing 50% or more of the combined voting power of the
surviving or consolidated corporation’s then outstanding securities entitled to
vote in the election of directors of the surviving or consolidated corporation
being beneficially owned, directly or indirectly, by the persons who were the
holders of the Corporation’s outstanding securities entitled to vote in the
election of directors of the Corporation prior to such event or series of events
in substantially the same proportions as their ownership immediately prior to
such event of the Corporation’s then outstanding securities entitled to vote in
the election of the directors of the Corporation;

 

  (c) 50% or more of the fixed assets (based on book value as shown on the most
recent available audited annual or unaudited quarterly consolidated financial
statements) of the Corporation are sold or otherwise disposed of (by
liquidation, dissolution, dividend or otherwise) in one transaction or series of
transactions within any twelve month period;

 

  (d)

Any party, including persons acting jointly or in concert with that party,
becomes (through take-over bid or otherwise) the beneficial owner, directly or
indirectly, of securities of the Corporation

 

3



--------------------------------------------------------------------------------

  representing 20% or more of the combined voting power of the Corporation’s
then outstanding securities entitled to vote in the election of directors of the
Corporation, unless in any particular situation the Board determines in advance
of such event that such event shall not constitute a change in control; or

 

  (e) There is a public announcement of a transaction that would constitute a
change in control under clause (b) (c) or (d) of this section and the Board
determines that the change in control resulting from such transaction will be
deemed to have occurred as of a specific date earlier than the date under
(b) (c) or (d) as applicable.

3.3.1 For the purposes of this Agreement, “Good Reason” shall include:

 

  (a) A substantial diminution in the Executive’s authority, duties,
responsibilities or status (including offices, title and reporting requirements)
from those in effect immediately prior to the Change in Control;

 

  (b) The Corporation requiring the Executive to be based at a location in
excess of eighty (80) kilometers from the location of the Executive’s principal
job location or office immediately prior to the Change in Control, except for
required travel on Corporation business to an extent substantially consistent
with the Executive’s business obligations immediately prior to the Change in
Control;

 

  (c) A reduction in the Executive’s base salary, or a substantial reduction in
the Executive’s target compensation under any incentive compensation plan, as in
effect as of the date of the Change in Control;

 

  (d) A failure by the Corporation to increase the Executive’s base salary in a
manner consistent (both as to frequency and percentage increase) with practices
in effect immediately prior to the Change in Control or with practices
implemented subsequent to the Change in Control with respect to similarly
positioned employees; or

 

  (e) A failure by the Corporation to continue in effect the Executive’s
participation in the Corporation’s short and long-term incentive plans, stock
option plans, and employee benefit and retirement plans, policies or practices
at a level substantially similar or superior to and on a basis consistent with
the relative levels of participation of other similarly-positioned employees, as
existed immediately prior to the Change in Control.

However, Good Reason shall not include any of the above events occurring with
the consent of the Executive.

3.3.2 If a Change in Control of the Corporation occurs which results in a Good
Reason, the Executive may, within two (2) years of the effective date of the
Change in Control, terminate his employment with the Corporation upon providing
written notice to the Corporation within thirty (30) days of the date of the
occurrence of the Good Reason which resulted from the Change in Control.

3.3.3 If a Change in Control occurs and either (a) the Corporation terminates
the Executive without just cause within two (2) years of the effective date of
the Change in Control or (b) the Executive terminates his employment following
the occurrence of a Good Reason in accordance with the terms of this Agreement,
then the Corporation shall pay to the Executive, upon receipt of an executed
release from the Executive, a severance in accordance with the severance
provision of the Offer. In addition, if a Change in Control occurs while the
Multi-Year Incentive Plan is in effect and before the Restricted Share Units
(“RSU’s”) or Deferred Share Units (“DSU’s”) have been earned or vested and
either (a) the Corporation terminates the Executive without just cause or
(b) the Executive terminates his employment following the occurrence of a Good
Reason in accordance with the terms of this Agreement, then the full amount of
the units granted or earned will vest as of the date of the Change in Control.

 

4



--------------------------------------------------------------------------------

3.4 No Duty to Mitigate

The amounts payable to the Executive pursuant to this section of this Agreement
shall not be reduced in the event the Executive secures or does not reasonably
pursue alternate employment following the termination of his employment with the
Corporation.

 

4. NON-SOLICITATION AND NON-COMPETITION

4.1 During the Executive’s employment with the Corporation and for a period of
one (1) year after the date of termination of the Executive’s employment if the
Executive’s employment is terminated within six (6) months of the date of this
Agreement, or for a period of two (2) years after the termination of the
Executive’s employment if the Executive’s employment is terminated anytime after
six (6) months of the date of this Agreement, the Executive shall not, without
the prior written consent of the Corporation, directly or indirectly through any
person, agent, employee or representative:

 

  (a) Engage in any activity, including without limitation, as an officer,
director, employee, principal, manager, agent or consultant for another entity
that directly competes or is seeking to compete with the Corporation, any
subsidiary or Canpotex Limited in any actual product, service or business
activity (or in any product, service or business activity which was under active
development while the Executive was employed by the Corporation or a subsidiary
if such development is being actively pursued by the Corporation or a subsidiary
during the one (1) or two (2) year periods referred to above as applicable) in
any territory in which the Corporation, a subsidiary or Canpotex Limited
operates, engages in any business activity or sells its products;

 

  (b) Solicit or hire, including without limitation, as an officer, director,
employee, principal, manager, agent or consultant for another entity, any
individual who was employed by, or provided services as a consultant or
contractor to, the Corporation, a subsidiary or Canpotex Limited at any time
within the six months immediately preceding such solicitation or hire; or

 

  (c) Disclose to anyone outside of the Corporation or a subsidiary, or use in
other than the Corporation’s or a subsidiary’s business, any confidential,
proprietary or trade secret information or material relating to the business of
the Corporation or its subsidiaries, acquired by the Executive during his
employment with the Corporation. For greater certainty, nothing contained herein
shall limit the Executive’s ongoing obligations regarding confidentiality that
may exist pursuant to any other agreement, policy of the Corporation or by
operation of law.

 

5. GENERAL

 

5.1 Enurement

This Agreement shall enure to the benefit of and be binding upon the
Corporation, its successors and permitted assigns, and the Executive and his
personal representatives. Neither the Executive nor the Corporation may assign
its rights hereunder to another person without the consent of the other party.

 

5.2 Entire Agreement

This Agreement represents the entire agreement between the parties hereto with
respect to the employment of the Executive by the Corporation. While the Offer
forms part of this Agreement, in the event of any conflict or inconsistency
between this Agreement and the Offer, this Agreement shall govern to the extent
of any conflict or inconsistency.

 

5



--------------------------------------------------------------------------------

5.3 Notices

Any notice required or permitted to be given under this Agreement shall be in
writing and shall be properly given if delivered personally, by facsimile, by
prepaid courier service or by certified or prepaid registered mail, addressed as
follows (or to such other address provided by one party to the other party):

 

Executive:   

122 1st Avenue South

Suite 500

Saskatoon, Saskatchewan S7K 7G3

Corporation:   

122 1st Avenue South

Suite 500

Saskatoon, Saskatchewan S7K 7G3

Attn: Chair of the Board of Directors

 

5.4 Governing Law and Jurisdiction

This Agreement shall be governed by and construed in accordance with the laws in
force in the Province of Saskatchewan. The Executive and the Corporation each
attorn to the exclusive jurisdiction of the courts of Saskatchewan except
insofar as a court of another jurisdiction is required to enforce the
restrictive covenants outlined in Article 4 herein.

 

5.5 Counterparts

This Agreement may be signed in two (2) counterparts, each of which shall be
deemed an original and both of which shall together constitute the same
instrument.

 

5.6 Legal Advice

The Executive acknowledges having had the full opportunity to seek independent
legal advice in connection with the negotiation and execution of this Agreement.

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto:

 

POTASH CORPORATION OF SASKATCHEWAN INC.

Per:  

/s/ Dallas J. Howe

Chair, Board of Directors

/s/ Jochen E. Tilk

Jochen E. Tilk

/s/ Barb Kennedy

Witness to Signature of Jochen E. Tilk

Print Name:  

Barb Kennedy

 

6



--------------------------------------------------------------------------------

SCHEDULE “A”

POTASH CORPORATION OF SASKATCHEWAN

April 5, 2014

Jochen E. Tilk

via E-mail: jochen.tilk@gmail.com

Dear Jochen:

Re:   Conditional Offer of Employment

We are pleased to offer you the position of Chief Executive Officer of Potash
Corporation of Saskatchewan Inc. (the “Company”). As discussed, this offer is
conditional upon: 1) you relocating to Saskatoon and becoming an active resident
and member of the Saskatoon community; 2) the execution of a subsequent
executive employment agreement; and 3) the approval of this offer by the
Company’s Board of Directors (the “Board”).

The following are the basic terms of your offer of employment which will be set
out in a subsequent executive employment agreement:

As the CEO, you will report to the Board. Should you accept this offer, you will
commence your employment on July 1, 2014 or such other date as is mutually
agreed, for an indefinite period unless terminated in accordance with any
executive employment agreement between you and the Company.

Compensation:

Your initial annual base salary will be $1,000,000 CDN (less applicable
withholdings and deductions) which will be paid monthly. After December, 2014,
you will be eligible for an increase to be effective January 1, 2015 in
accordance with Company policies and procedures and based on performance and
internal and external equity.

You will be entitled participate in the Company’s short-term incentive program.
Your target will be 100% of your salary. Your target will be prorated in 2014
based on your start date and days worked vs. total work days in the calendar
year.

You will also be entitled to participate in a Multi-year Incentive program
unique to you for the period from your start date through December 31, 2015.
This is offered to you in lieu of participation in the Company’s long-term
compensation plans and in lieu of receiving a signing bonus or other initial
payment.

Further details are set out in the attached Schedule “A”.

Retirement Plan:

You will be entitled to participate in the Company’s base pension plan which is
a defined-contribution plan involving employee and Company contributions. In
addition, the Company will undertake to provide a

 

7



--------------------------------------------------------------------------------

new supplemental defined-contribution pension plan that will be competitive with
the retirement benefits provided to executives in Canada at the median level.
Your benefits under that new plan will include service retroactive to the date
your employment commences and at your compensation from that date. If a new plan
has not been designed by June 30, 2015, you will be included as a member in the
existing defined-benefit Supplemental Executive Retirement Income (SERI) plan
effective as of the date of start of employment.

Benefits and Perquisites:

You will be reimbursed (and tax gross up) for all reasonable expenses actually
and properly incurred in connection with performing your duties, including
reimbursement for companion travel required by the Company for Company business.

You will also be reimbursed for all reasonable moving expenses incurred in
accordance with the Company policy.

You will be entitled to participate in all Company benefits provided to its
executives, including one executive medical physical per year at a mutually
agreed Canadian medical facility.

Stock Ownership:

As the CEO, you will be required to own Company stock valued at five (5) times
your annual salary by the completion of five (5) years of employment. Vested
Restricted Share Units and Deferred Share Units will be considered stock for
this requirement. Earned but unvested units will also be considered for this
requirement if you plan to pay the taxes on exercise from other sources.

Change in Control:

Your executive employment agreement will contain a double-trigger change of
control provision which shall be mutually agreed upon.

Severance:

If, despite best efforts by all parties, the Board decides that the situation is
not working, your employment may be terminated by the Board immediately without
just cause and the Company shall provide the following as severance, upon
receipt of an executed release:

 

(a) If terminated within six (6) months of the commencement of your employment:

 

  •   payment representing (1) year of the then-current base salary plus your
target short term incentive bonus; and

 

  •   benefits for one (1) year.

 

(b) If terminated anytime after six (6) months of the commencement of your
employment:

 

  •   payment of two (2) years’ of the then-current base salary plus your short
term incentive bonus (The yearly short-term bonus amount shall be calculated by
averaging the amount of short term bonuses received by you in the two years
prior to your termination. However, if you are dismissed after six months of
employment but before the completion of two years of employment, the yearly
bonus amount shall be the target short-term bonus for the purpose of calculating
the severance.; and

 

  •   benefits for two (2) years.

 

8



--------------------------------------------------------------------------------

In the event of termination of your employment by the Company without just
cause, you will continue to be under the Company pension and SERI plans or such
other pension plan for one year from the date of your termination if you are
terminated within six (6) months of the commencement of your employment with the
Company; and for two (2) years from the date of your termination if you are
terminated anytime after six (6) months of your employment.

To be clear, the above severance is not payable where the Company terminates
your employment for just cause or if you resign or retire.

Non-competition:

You agree not to directly or indirectly or in any manner engage in any
activities or business that is materially similar to or is competitive with or
competes with the Company or any aspect of the business of the Company following
the termination of your employment with the Company for any reason, for a period
of one (1) year if terminated within six (6) months of your employment; and for
a period of two (2) years if terminated anytime after six (6) months of
employment.

We look forward to you joining the Company and hope that you will find this
position to be both challenging and professionally rewarding.

I look forward to hearing from you

Yours truly,

Dallas Howe

Chair, Board of Directors

Potash Corporation of Saskatchewan Inc.

 

9



--------------------------------------------------------------------------------

SCHEDULE “A”

Short-Term Incentive

 

  •   Target of 100% of salary, prorated in 2014 based on start date using days
worked vs. total work days in the year.

 

  •   Nominal amount of STI dollars will be determined for each year (2014 and
2015) according to the existing STIP that applies to all members of the plan
(i.e. the formula and company results will be used to calculate the nominal
amount available).

The percentage of this nominal amount that will actually be paid will be based
on performance on goals agreed to in the first twelve weeks after the start
date. The following is an illustration of goals and the mechanics:

 

Goal Performance

   Goal Rating  

Exceeded above and beyond

     10   

Met all of goal

     8   

Met most of goal

     6   

Fell well short of goal

     4   

Did not perform goal

     0   

 

Goal

   Weighting     Rating      Product  

Goal 1: Residency

     10 %      10         1.00   

Goal 2: Leadership Team

     15 %      8         1.20   

Goal 3: PCS Knowledge

     20 %      8         1.60   

Goal 4: Strategy

     25 %      7         1.75   

Goal 5: Messaging

     15 %      6         0.90   

Goal 6: Compensation Plans

     15 %      8         1.20   

Totals

     100 %         7.65   

 

LOGO [g800670g59v23.jpg]

A composite STI goal performance of 7.65 would earn 94.75% of the nominal
amount.

 

10



--------------------------------------------------------------------------------

Multi-Year Incentive

 

  •   In lieu of participation in the company’s long-term compensation plans and
in lieu of a signing bonus or other initial payment, the following relatively
simple compensation plan will be used for the period through December 21, 2015.

 

  •   This plan is based on full-value stock units (Restricted Stock Units
(RSUs) or Deferred Share Units (DSUs) as selected by the CEO prior to
employment). The units will vest in three years from the grant date and will be
subject to a performance period from the start date to December 31, 2015 with
the number of units vested being based on company performance and individual CEO
performance during the performance period.

 

  •   The number of RSUs granted will be the number that would equal $7.5
million using the average price of PotashCorp stock on the TSX averaged over the
20 trading days prior to the employment start date For results at the top award
level (Level A), the full amount will be earned. For results at the lower award
level (Level B), 70% of the units will be earned. If performance falls below the
threshold, no units will be earned. In all cases, vesting will take place at the
end of three full years of employment.

 

  •   Company performance would represent 50% of the evaluation and individual
performance would represent 50%.

 

  •   Company performance will be focused on important internal metrics that can
be influenced in the first 18 months with the company. No amount would be earned
if the metrics are below the 2013 baseline.

 

  •   The metrics to assess company performance will be established within the
first twelve weeks after the start date. The following internal metrics are used
for illustration of the mechanics. All comparisons are to 2013 results. (The
weightings and % improvement numbers below are also just placeholders.)

 

Metric

   Weighting     Improvement     Vesting          0 %      None   

Safety, environmental performance

     10 %      5 %      Level B           10 %+      Level A           0 %     
None   

Gross Margin Improvement over 2013 – Potash

     25 %      5 %      Level B           10 %+      Level A           0 %     
None   

Gross Margin Improvement over 2013 – Nitrogen

     20 %      5 %      Level B           0 %+      Level A           0 %     
None   

Gross Margin Improvement over 2013 – Phosphate

     20 %      5 %      Level B           10 %+      Level A           0 %     
None   

Conversion of Net Income to Cash

     25 %      5 %      Level B           10 %+      Level A   

 

  •   Interpolation between vesting percentages will be done using the judgment
of the Compensation Committee at the end of the performance period.

 

  •   The assessment of individual performance under this plan will be based on
specific performance objectives established within the first twelve weeks after
the start date. The following are examples to demonstrate the mechanics:

 

  •   With the senior leadership team and the Board of Directors, develop a
multi-year strategy by the end of 2015 that has been approved by all.

 

  •   Develop corporate compensation plans linked to the strategy for use in
2016 and beyond.

 

  •   Establish and implement an effective operational excellence plan.

 

11



--------------------------------------------------------------------------------

  •   Become familiar with the key players in the industry, the governments of
influence and the community of Saskatoon and become involved in significant
activities in all three areas.

 

  •   The individual performance will be assessed in the same way as it was
under the STI plan that is by weighting the goals and assigning a numerical
rating. An overall rating of 10 on the objectives would earn 100% of the
eligible units (Level A) and an overall rating on the objectives of 6 would earn
70% of the eligible units (Level B).

 

  •   The two components – company performance and individual performance – will
be added together to result in a number of stock units granted.

 

  •   If RSUs are selected for the award, they will be settled in cash. If DSUs
are selected, they will be settled in cash when employment is terminated.

 

12